DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 09 February 2022.  Claims 10-18 and 21-31 are currently under consideration.  The Office acknowledges the amendments to claims 10, 11, 14, and 16, as well as the cancellation of claims 1-9, 19, and 20, and the addition of new claims 21-31.

Claim Objections
Claim 16 is objected to because of the following informalities: in line 2, “a first” should apparently read --the first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first arc-shaped trajectory" in line 17.  However, the claim previously recites “at least two first arc-shaped trajectories” in lines 9-10, so it is not clear which is being referred to here.  Several dependent claims also include this limitation and may need to be amended in kind.
Claim 16 recites the limitation "the tumor lesion area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-18 are rejected by virtue of their dependence upon claim 10 and/or claim 16.
Claim 21 recites the limitation "the first arc-shaped trajectory" in line 24.  However, the claim previously recites “at least two first arc-shaped trajectories” in lines 12-13, so it is not clear which is being referred to here.  Several dependent claims also include this limitation and may need to be amended in kind.
Claims 22-31 are rejected by virtue of their dependence upon claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Carabe-Fernandez (WO 2016/014422 A1), in view of Brown et al. (U.S. Pub. No. 2009/0213991 A1; hereinafter known as “Brown”).
Regarding claim 10, Carabe-Fernandez discloses a method for controlling a radiation therapy device (Abstract) comprising: acquiring a first arc-shaped trajectory, and the first arc-shaped trajectory is determined according to a medical image of a patient (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); and driving a radiation therapy head to move along the first arc-shaped trajectory at a first speed (p. 11, lines 15-16) to control the radiation therapy head to emit rays and form a radiation field (Fig. 4; p. 8, lines 1-2), wherein the first speed is smaller than a preset speed threshold (p. 5, lines 5-8; e.g., the threshold may be the limited rotational speed that the gantry can move at); wherein the radiation therapy head performs a circumferential movement (Figs. 3, 4; p. 5, line 30 – p. 6, line 11; gantry rotation), and a circumferential trajectory along which the radiation therapy head moves comprises at least two first arc-shaped trajectories, and any two first arc-shaped trajectories are discontinuous (Figs. 3, 4; e.g., arcs between positions 15 and 16 and between positions 18 and 19 are discontinuous), wherein the circumferential trajectory further comprises a second arc-shaped trajectory (Fig. 4; e.g., arc between positions 16 and 17 or positions 17 and 18), wherein the method further comprises: driving the radiation therapy head to move along the second arc-shaped trajectory and controlling the radiation therapy head to emit rays and form a radiation field or controlling the radiation therapy head to stop emitting rays (p. 8, lines 1-15; e.g., the radiation therapy head stops emitting rays between positions 16 and 17 and 18, or emits rays and forms a radiation field between positions 17 and 16 in the opposite direction), wherein when the radiation therapy head moves along the first arc-shaped trajectory or the second arc-shaped trajectory, the radiation field in each direction comprises at least one sub-radiation field (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields).  Carabe-Fernandez fails to disclose that the radiation therapy head moves along the second arc-shaped trajectory at a second speed, wherein the second speed is larger than or equal to the preset speed threshold.  Brown teaches a similar method for controlling a radiation therapy device that uses multiple arc-shaped trajectories (Abstract), wherein a radiation therapy head is driven along a first arc-shaped trajectory at a first speed smaller than a preset speed threshold, and is driven along a second arc-shaped trajectory at a second speed larger than or equal to the preset speed threshold, in order to selectively provide a different/variable dose ([0026]; [0033]; [0048]; [0065]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carabe-Fernandez so that the radiation therapy head moves at a second speed larger than or equal to the preset speed threshold along the second arc-shaped trajectory, as taught by Brown, in order to selectively provide a different/variable dose.
Regarding claim 11, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the first arc-shaped trajectory and the second arc-shaped trajectory are alternately arranged (Figs. 3, 4; e.g., second trajectory between positions 16 and 18 is alternately arranged with first trajectories between positions 15 and 16 and positions 18 and 19).
Regarding claim 12, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses  that the radiation field comprises a plurality of sub-radiation fields (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields), the controlling the radiation therapy head to emit rays and form a radiation field comprises: controlling the radiation therapy head to continuously emit rays and sequentially form the plurality of sub-radiation fields (p. 6, lines 4-8); or controlling the radiation therapy head to emit rays every time one sub-radiation field is formed (p. 7, line 25 – p. 8, line 8).
Regarding claim 13, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the sizes and shapes of the plurality of sub-radiation fields are different from each other (p. 11, lines 4-14; p. 5, lines 21-29; each trajectory may be broken down into numerous different arcs of different shapes/sizes).
Regarding claim 14, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that at least two of the central angles corresponding to all the first arc-shaped trajectories comprised in the circumferential trajectory are different (p. 11, lines 4- 14).
Regarding claim 15, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses driving the radiation therapy head to move along the second arc-shaped trajectory at the second speed (Brown: [0026]; [0033]; [0048]; [0065]-[0068]) and controlling the radiation therapy head to emit rays with an intensity less than a preset intensity threshold (Carabe-Fernandez: p. 8, lines 9-10; Brown: [0065]-[0068]).
Regarding claim 16, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the acquiring a first arc-shaped trajectory comprises: acquiring the medical image of the patient, determining a location of a tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); and determining the first arc-shaped trajectory according to the location of the tumor lesion area (p. 7, lines 25-36; Fig. 4; non-uniform target in a patient with first arc-shaped trajectories based on the location of this target).
Regarding claim 17, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses determining a location of designated tissue and organ around the tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9) and determining the first arc-shaped trajectory according to the location of the designated tissue and organ around the tumor lesion area (Fig. 4; p. 7, lines 25-36; trajectories are determined according to the tumor lesion location and the organ at risk next to the target tumor).
Regarding claim 18, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, Carabe-Fernandez further discloses that the radiation therapy head comprises a ray source and controlling the ray source to emit rays to form the at least one sub-radiation field (p. 5, line 30 – p. 6, line 11), and Brown further discloses that the radiation therapy head also comprises an MLC that is also controlled to form the at least one sub-radiation field in order to shape the field as desired ([0026]; [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carabe-Fernandez and Brown so that the radiation therapy head also comprises an MLC that is also controlled to form the at least one sub-radiation field, as taught by Brown, in order to shape the field as desired.
Regarding claim 21, Carabe-Fernandez discloses an apparatus for controlling a radiation therapy device (Abstract) comprising at least one processor and at least one memory configured to store at least one instruction executable by the at least one processor (taken to be inherently/implicitly disclosed by Carabe-Fernandez; such therapy treatment planning systems necessarily include processors/memories to control treatment), wherein the at least one processor is configured to: acquire a first arc-shaped trajectory, wherein the first arc-shaped trajectory is determined according to a medical image of a patient (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); drive a radiation therapy head to move along the first arc-shaped trajectory at a first speed (p. 11, lines 15-16), wherein the first speed is smaller than a preset speed threshold (p. 5, lines 5-8; e.g., the threshold may be the limited rotational speed that the gantry can move at); control the radiation therapy head to emit rays and form a radiation field when the radiation therapy head moves along the first arc-shaped trajectory (Fig. 4; p. 8, lines 1-2); and perform a circumferential movement (Figs. 3, 4; p. 5, line 30 – p. 6, line 11; gantry rotation), wherein a circumferential trajectory along which the radiation therapy head moves comprises at least two first arc-shaped trajectories, and any two first arc-shaped trajectories are discontinuous (Figs. 3, 4; e.g., arcs between positions 15 and 16 and between positions 18 and 19 are discontinuous), wherein the circumferential trajectory further comprises a second arc-shaped trajectory (Fig. 4; e.g., arc between positions 16 and 17 or positions 17 and 18), wherein the at least one processor is configured to: drive the radiation therapy head to move along the second arc-shaped trajectory and control the radiation therapy head to emit rays and form a radiation field when the radiation therapy head moves along the second-arc shaped trajectory or control the radiation therapy head to stop emitting rays when the radiation therapy head moves along the second-arc shaped trajectory (p. 8, lines 1-15; e.g., the radiation therapy head stops emitting rays between positions 16 and 17 and 18, or emits rays and forms a radiation field between positions 17 and 16 in the opposite direction); and wherein when the radiation therapy head moves along the first arc-shaped trajectory or the second arc-shaped trajectory, the radiation field in each direction comprises at least one sub-radiation field (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields).  Carabe-Fernandez fails to disclose that the radiation therapy head moves along the second arc-shaped trajectory at a second speed, wherein the second speed is larger than or equal to the preset speed threshold.  Brown teaches a similar apparatus for controlling a radiation therapy device that uses multiple arc-shaped trajectories and a processor and memory (Abstract; [0003]; [0027]; [0044]; [0072]-[0073]), wherein a radiation therapy head is driven along a first arc-shaped trajectory at a first speed smaller than a preset speed threshold, and is driven along a second arc-shaped trajectory at a second speed larger than or equal to the preset speed threshold, in order to selectively provide a different/variable dose ([0026]; [0033]; [0048]; [0065]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carabe-Fernandez so that the radiation therapy head moves at a second speed larger than or equal to the preset speed threshold along the second arc-shaped trajectory, as taught by Brown, in order to selectively provide a different/variable dose.
Regarding claim 22, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the first arc-shaped trajectory and the second arc-shaped trajectory are alternately arranged (Figs. 3, 4; e.g., second trajectory between positions 16 and 18 is alternately arranged with first trajectories between positions 15 and 16 and positions 18 and 19).
Regarding claim 23, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses  that the radiation field comprises a plurality of sub-radiation fields (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields), and the at least one processor is further configured to: control the radiation therapy head to continuously emit rays and sequentially form the plurality of sub-radiation fields (p. 6, lines 4-8); or control the radiation therapy head to emit rays every time one sub-radiation field is formed (p. 7, line 25 – p. 8, line 8).
Regarding claim 24, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that sizes and shapes of the plurality of sub-radiation fields are different from each other (p. 11, lines 4-14; p. 5, lines 21-29; each trajectory may be broken down into numerous different arcs of different shapes/sizes).
Regarding claim 25, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that at least two of the central angles corresponding to all the first arc-shaped trajectories comprised in the circumferential trajectory are different (p. 11, lines 4- 14).
Regarding claim 26, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses that the at least one processor is configured to control the radiation therapy head to emit rays with an intensity less than a preset intensity threshold when the radiation therapy head moves along the second arc-shaped trajectory (Carabe-Fernandez: p. 8, lines 9-10; Brown: [0065]-[0068]).
Regarding claim 27, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the at least one processor is further configured to: acquire the medical image of the patient, and determine a location of a tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); and determine the first arc-shaped trajectory according to the location of the tumor lesion area (p. 7, lines 25-36; Fig. 4; non-uniform target in a patient with first arc-shaped trajectories based on the location of this target).
Regarding claim 28, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the at least one processor is further configured to: determine a location of designated tissue and organ around the tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9) and determine the first arc-shaped trajectory according to the location of the designated tissue and organ around the tumor lesion area (Fig. 4; p. 7, lines 25-36; trajectories are determined according to the tumor lesion location and the organ at risk next to the target tumor).
Regarding claim 29, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, Carabe-Fernandez further discloses that the radiation therapy head comprises a ray source and that the at least one processor is further configured to control the ray source to emit rays to form the at least one sub-radiation field (p. 5, line 30 – p. 6, line 11), and Brown further discloses that the radiation therapy head also comprises an MLC that is also controlled by a processor to form the at least one sub-radiation field in order to shape the field as desired ([0026]; [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carabe-Fernandez and Brown so that the radiation therapy head also comprises an MLC that is also controlled by the at least one processor to form the at least one sub-radiation field, as taught by Brown, in order to shape the field as desired.
Regarding claim 30, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses a radiation therapy system comprising a controller and a radiation therapy head, wherein the controller comprises the apparatus for controlling a radiation therapy device according to claim 21 (Carabe-Fernandez: see rejection of claim 21, gantry; Brown: Fig. 6).
Regarding claim 31, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses a frame, wherein the controller is electrically connected with the frame, the radiation therapy head is disposed on the frame and the controller controls the radiation therapy head to move through the frame (Carabe-Fernandez: see rejection of claim 21, gantry; Brown: Fig. 6; e.g., a gantry is movably disposed on a frame).

Response to Arguments
Applicant’s arguments with respect to the objections to the specification and the claims, as well as the rejections under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant's arguments regarding the prior art rejections based upon Carabe-Fernandez have been fully considered but they are not persuasive.  Applicant first argues that Carabe-Fernandez’s radiation therapy head does not perform a circumferential movement along an entire circle.  However, this is not recited by the present claims.  Instead, the claims merely recite “a circumferential movement” and “a circumferential trajectory,” which are clearly discloses by Carabe-Fernandez.  Applicant also asserts that Carabe-Fernandez fails to teach the recited sub-radiation fields (though in the next sentence acknowledges that a radiation field includes more than one-sub radiation field).  This has been addressed in the rejections supra; each trajectory is made up of numerous smaller sections/components that comprise sub-radiation fields.  Finally, Applicant argues that Carabe-Fernandez fails to disclose a second speed larger than or equal to the preset speed threshold.  The examiner agrees; however, as detailed supra, Brown discloses this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791